PER CURIAM.
We treat this petition for writ of mandamus as a non-final appeal. We so advised the parties by previous order of court and directed appellee to file an answer brief within ten days from the date of that order. The Department of Health and Rehabilitative Services responded by stating, “[It] is submitted that DHRS has no opposition to visitation by the mother with VEP.”
Accordingly, the order1 denying visitation to the mother is reversed. We remand this cause to the trial court with instructions to conduct a hearing to determine the terms and conditions of visitation so as to provide for the safety, well being and best interest of the child.
REVERSED and REMANDED.
DOWNEY, ANSTEAD and DELL, JJ., concur.

. The order that is the subject of this non-final appeal was entered on February 17, 1987 in Case Number 80-342 CJS in the Circuit Court in and for Okeechobee County, Florida.